UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 26, 2010 AETRIUM INCORPORATED (Exact name of registrant as specified in its charter) Minnesota 0-22166 41-1439182 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 2350 Helen Street North St. Paul, Minnesota (Address of Principal Executive Offices) (Zip Code) (651) 770-2000 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective August 26, 2010, John J. Pollock was appointed Chief Operating Officer of Aetrium Incorporated, with Joseph C. Levesque continuing as Chairman of the Board and Chief Executive Officer, as more fully discussed in the press release attached hereto as Exhibit 99.1, which is incorporated by reference herein. Section 9 – Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. (c)Exhibits. Exhibit No. Description Press Release issuedAugust 30, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AETRIUM INCORPORATED By:/s/Douglas L. Hemer Douglas L. Hemer Chief Administrative Officer and Secretary Dated:August 30, 2010 AETRIUM INCORPORATED FORM 8-K Exhibit Index Exhibit No. Description Method of Filing Press Release issuedAugust 30, 2010 Filed herewith
